On Petition for a Rehearing.
Mrs. Black has filed a petition to rehear. It is but a reargument of one of the four theories possible upon her proof for the accounting — the theory most favorable to her and the one rejected by the concurrent finding of the master and the chancellor. We fully considered this theory in our former opinion, and need not undertake to respond to the matters brought forth in the reargument.
The petition points out no matter of fact or law overlooked, but only reargues matters which counsel say were improperly decided. The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those which counsel suppose were improperly decided after full consideration. Louisville  N. Railroad Co. v. United States Fidelity  Guaranty Co., 125 Tenn. 658, 691, 148 S.W. 671, 680; Badger v. Boyd,16 Tenn. App. 629, 645, 65 S.W.2d 601; see 167 Tenn. 702; Melody v. Hamblin, 21 Tenn. App. 687, 705, 115 S.W.2d 237, 248; Fortune v. McGinn et al., 24 Tenn. App. 36, 139 S.W.2d 256; Myrick v. Johnson, 25 Tenn. App. 483, 489, 160 S.W.2d 185, 189.
The petition is denied at petitioner's cost.
Howell and Hickerson, JJ., concur. *Page 390